PD-0022-15
                                                       COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                       Transmitted 8/11/2015 1:23:59 PM
                                                         Accepted 8/11/2015 1:28:43 PM
August 11, 2015      No. PD-0019-15                                      ABEL ACOSTA
                                                                                 CLERK
                     No. PD-0020-15
                     No. PD-0021-15
                     No. PD-0022-15
 ___________________________________________________

        IN THE TEXAS COURT OF CRIMINAL APPEALS
 ___________________________________________________

                  STATE OF TEXAS, APPELLANT

                              v.

              ALBERT G. HILL III, APPELLEE
 ___________________________________________________

                    On Discretionary Review from
            Nos. 05-13-00421-CR-180, 05-13-00423-CR,
           05-13-00424-CR, and 05-13-00425-CR from the
               Fifth District Court of Appeals at Dallas
 ___________________________________________________

      UNOPPOSED MOTION TO EXTEND TIME TO FILE
              APPELLANT’S OPENING BRIEF
 ___________________________________________________

                            Charles “Chad” Baruch
                            Texas Bar Number 01864300
                            LAW OFFICE OF CHAD BARUCH
                            3201 Main Street
                            Rowlett, Texas 75088
                            Telephone: (972) 412-7192
                            Facsimile: (972) 412-4028
                            E-mail: baruchesq@aol.com

                            District Attorney Pro Tem of Dallas County,
                            Texas
TO THE HONORABLE TEXAS COURT OF CRIMINAL APPEALS:

      1.     The State’s opening brief is due on August 26, 2015. This is the

State’s first extension request for its opening brief.

      2.     The Dallas County District Attorney’s Office has recused itself

from this case. The undersigned counsel was appointed District Attorney

Pro Tem on March 12, 2015.

      3.     In addition to his ordinary workload, the undersigned counsel

has had, and still has, several briefs due during the time period since

receiving Mr. Hill’s brief in this case, including: (1) Petitioners’ Reply Brief

on the Merits in a complex home-schooling case in the Supreme Court of

Texas (No. 14-0732), (2) Appellees’ Brief in the Amarillo Court of Appeals

(No. 07-15-00128-CV), (3) Appellees’ Brief in the Dallas Court of Appeals

(No. 05-15-00529-CV), (4) a reply in support of a rehearing motion in the

Supreme Court of Texas (No. 15-0120), and (5) Appellants’ Reply Brief in

the El Paso Court of Appeals (No. 08-11-00182-CV). As result, counsel

cannot complete the State’s brief by August 26, 2015.

      4.     The State of Texas therefore seeks a 30-day extension of time to

file its opening brief, to September 25, 2015.

      5.     Appellee does not oppose this motion.



                                        1
                                 Respectfully submitted,

                                 /s/Charles “Chad” Baruch
                                 THE LAW OFFICE OF CHAD BARUCH
                                 3201 Main Street
                                 Rowlett, Texas 75088
                                 Telephone: (972) 412-7192
                                 Facsimile: (972) 412-4028
                                 Email: baruchesq@aol.com

                                 Counsel for State of Texas


                   CERTIFICATE OF COMPLIANCE

      The undersigned certifies that that this motion was prepared using
Microsoft Word for Mac, and that the software program word count tool
indicates that this motion contains a total of 181 words exclusive of the cover,
signature block, and certificates.

                                             /s/Charles “Chad” Baruch

                   CERTIFICATE OF CONFERENCE

     The undersigned certifies that he conferred with Michael Mowla, lead
counsel for Mr. Hill, who stated he does not oppose this request.

                                             /s/Charles “Chad” Baruch




                                       2
                     CERTIFICATE OF SERVICE

      The undersigned certifies a true and correct copy of this instrument
was served this 11th day of August, 2015, upon the following counsel of
record:

                             Michael Mowla
                      445 East FM 1382, Suite 3-718
                         Cedar Hill, Texas 75104
                        michael@mowlalaw.com


                                     /s/Charles “Chad” Baruch




                                    3